Citation Nr: 0708588	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for chronic post-traumatic encephalopathy with 
post-traumatic stress disorder (PTSD), to include post-
traumatic headaches, prior to April 13, 2000.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic post-traumatic encephalopathy with PTSD, 
to include post-traumatic headaches, for the period from 
April 13, 2000, through February 6, 2002.

3.  Entitlement to an initial evaluation in excess of 30 
percent for chronic post-traumatic encephalopathy with PTSD, 
to include post-traumatic headaches, for the period from 
February 7, 2002, through June 16, 2003.

4.  Entitlement to an initial evaluation in excess of 50 
percent for chronic post-traumatic encephalopathy with PTSD, 
to include post-traumatic headaches, from June 17, 2003.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO).  This rating action effectuated an 
August 2003 Board decision that granted service connection 
for residuals of a head injury.  In the September 2003 rating 
decision, the RO assigned a 10 percent evaluation for chronic 
post-traumatic encephalopathy with PTSD, for the period from 
May 8, 2000, through June 16, 2003, and a 50 percent 
evaluation from June 17, 2003.  The veteran disagreed with 
the effective date of the award and with the evaluations 
assigned for his service-connected disability.  

By decision dated March 2005, the Board assigned a 30 percent 
evaluation for chronic post-traumatic encephalopathy with 
PTSD, to include post-traumatic headaches, for the period 
from February 7, 2002, through June 16, 2003.  In addition, 
since the veteran had filed a notice of disagreement 
regarding the effective date of the award of service 
connection, but the RO had failed to issue a statement of the 
case, the Board remanded this claim to ensure due process.  
An April 2005 rating action found that there was clear and 
unmistakable error in the September 2003 rating decision in 
assigning May 8, 2003 as the effective date of the award of 
service connection.  The RO concluded that the proper 
effective date was April 13, 2000.  The Board points out that 
this rating action failed to implement the Board's decision 
of the previous month, as it did not assign the 30 percent 
rating for the appropriate time period set forth in the 
Board's March 2005 determination.  

The veteran appealed the issues relating to the evaluation 
assigned for the service-connected post-traumatic 
encephalopathy to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated September 21, 2006, 
the Court granted a Joint Motion for Partial Remand.  

The veteran indicated on his substantive appeal submitted in 
October 2004, that he wanted to testify at a hearing before a 
Veterans Law Judge.  However, he withdrew this request the 
following month.

The issues pertaining to the evaluation of chronic post-
traumatic encephalopathy with PTSD, to include post-traumatic 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  By rating decision dated in February 1993, the RO denied 
the service connection for residuals of a head injury.  The 
veteran was notified of this determination, but did not 
perfect an appeal.

2.  The veteran submitted a claim for service connection for 
residuals of a head injury on April 13, 2000.

3.  A September 2003 rating action effectuated the Board's 
August 2003 grant of service connection for residuals of a 
head injury, characterized as chronic post-traumatic 
encephalopathy with PTSD, and assigned an effective date of 
May 8, 2000.  The effective date was subsequently revised to 
April 13, 2000, by rating action of April 2005.


CONCLUSION OF LAW

The criteria for an effective date for an award of service 
connection for chronic post-traumatic encephalopathy with 
PTSD, to include post-traumatic headaches, prior to April 13, 
2000, have not been met.  38 U.S.C.A. § 5101 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400(b)(2), (r) (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

In this case, a VCAA-compliant notice letter pertaining to 
the earlier effective date issue was provided to the veteran 
in March 2006.  However, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  
Moreover, where, as here, there is no dispute as to the 
facts, and the law is dispositive, failure to provide 
adequate VCAA notice is harmless.  Mason v. Principi, 16 Vet. 
App. 129; see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Thus, the Board concludes that no further action is 
necessary under the VCAA, since all evidence needed to 
adjudicate the claim is of record, and there is no reasonable 
possibility that any further notice would assist in 
substantiating the claim.




Analysis 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

The record reflects the fact that the veteran filed claims 
for residuals of a head injury on several occasions, but 
these were denied by rating decisions in September 1970, 
November 1982, December 1983, and February 1993.  The veteran 
initiated an appeal only to the February 1993 rating action, 
but following the issuance of a statement of the case in May 
1993, he did not file a substantive appeal.  Thus, each of 
these rating decisions became final.  See 38 U.S.C.A. § 7105 
(West 2002).

The regulations require that a claim must be filed and, in 
this case, following the RO's denial in February 1993, the 
next communication from the veteran that addressed the claim 
for residuals of a head injury was received on April 13, 
2000.  In the absence of a claim of clear and unmistakable 
error (CUE) in the prior determinations, there is no basis 
for an earlier effective date.  38 C.F.R. § 3.400(r).  The 
Board notes that a CUE claim has not been filed.  Thus, in 
the case, the law is dispositive of the claim, and it should 
be denied because of lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence showing that the veteran had 
residuals of a head injury that were related to service.  It 
must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).  Hence, although the 
veteran has submitted medical evidence reflecting treatment 
for residuals of a head injury prior to April 13, 2000, this 
fact is essentially irrelevant.  The provisions of 38 C.F.R. 
§ 3.157 are, therefore, inapplicable.

In summary, pursuant to 38 C.F.R. § 3.400(b)(2)(i) and (r), 
the effective date for the grant of service connection for 
chronic post-traumatic encephalopathy with PTSD, to include 
post-traumatic headaches could not legally be earlier than 
April 13, 2000.


ORDER

An effective date for an award of service connection for 
chronic post-traumatic encephalopathy with PTSD, to include 
post-traumatic headaches, prior to April 13, 2000, is denied.


REMAND

Extensive records, including the reports of VA examinations 
in August and September 2006, addressing the veteran's claim 
for a higher rating for chronic post-traumatic encephalopathy 
with PTSD, to include post-traumatic headaches, have been 
submitted following the Board's decision in March 2005.  
These records have not been reviewed by the RO.  In addition, 
the Board notes that the veteran has not waived his right to 
have the additional evidence he submitted initially reviewed 
by the RO.

The Board notes that the Joint Motion also directed the VA to 
consider whether post-traumatic encephalopathy and PTSD are 
separate and distinct conditions, subject to separate 
ratings, or a single disability diagnosed both as a physical 
condition and a mental disorder.  Such should be addressed on 
remand, to include whether the provisions of Diagnostic Code 
8045 would permit a separate rating for headaches and PTSD.  
In this regard, Diagnostic Code 8045 states that purely 
subjective complaints (such as headache, dizziness, insomnia, 
etc.) recognized as symptomatic of brain trauma will be 
evaluated as 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for post-traumatic 
encephalopathy with PTSD, to include post-
traumatic headaches since 2000.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all treatment 
records referred to by the veteran, and 
which have not already been associated 
with the claims folder.

2.  The RO should consider whether 
separate ratings should be assigned under 
Diagnostic Codes 8045 and 9411.

3.  Following completion of the above, the 
RO should review all the evidence, to 
include that submitted since the statement 
of the case was issued in September 2004, 
and determine whether the veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


